231 F.2d 653
William H. JACKSON, Appellant,v.UNITED STATES of America, Appellee.
No. 7167.
United States Court of Appeals Fourth Circuit.
Submitted April 9, 1956.Decided April 11, 1956.

William H. Jackson, pro se, on brief.
George Cochran Doub, U.S. Atty., Baltimore, Md., on brief, for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and PAUL, District judge.
PER CURIAM.


1
This is an appeal from an order denying a motion to vacate sentence under 28 U.S.C. s2255.  Similar appeals by the same prisoner have been before us on prior occasions.  See Jackson v. United States, 4 Cir., 214 F.2d 485, and Jackson v. United States, 4 Cir., 224 F.2d 556.  His contention now is that at the time of his sentence he was not notified of the right of appeal by the trial judge.  Rule 37(a)(2) of the Rules of Criminal Procedure, 18 U.S.C., has no application to the case because sentence was not imposed after trial, but upon a plea of guilty, and defendant was represented by counsel.  The facts are fully set forth in the orders of the court below dated December 21, 1955 and December 2, 1955.  The motion was frivolous and was properly denied.


2
Affirmed.